Exhibit 10.2

SCHEDULE OF THE COLONIAL BANCGROUP, INC.

DIRECTOR AND COMMITTEE FEES

Quarterly Fees Payable to BancGroup Directors: $6,250 per quarter

Annual Stock Grants for BancGroup Directors: $15,000 per year

Fees Payable to BancGroup Directors for BancGroup Board Meetings: $2,000 per
meeting attended.

Quarterly Fees Payable to the Chairman of the Audit Committee: $2,500 per
quarter.

Quarterly Fees Payable to the Chairman of the Compensation Committee: $2,000 per
quarter.

Quarterly Fees Payable to the Chairman of the Corporate Governance Committee:
$1,500 per quarter.

Quarterly Fees Payable to the Chairman of the Asset/Liability Committee: $1,000
per quarter.

Fees Payable to BancGroup Directors for service as a Chairman of any BancGroup
Committee: $1,500 per meeting attended.

Fees Payable to BancGroup Directors for service as a member of any BancGroup
Committee other than the Audit Committee: $1,250 per meeting attended.

Fees Payable to BancGroup Directors for service as a member of the Audit
Committee: $1,500 per meeting attended.

Fees Payable to any Special Litigation Committee: $1,000 per meeting attended,
provided, however, that in the event a meeting extends beyond four (4) hours in
length, then each member shall receive an additional $500 fee for any additional
four (4) hour period or any portion thereof.